Citation Nr: 0103675	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  95-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of 
surgery for umbilical hernia, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970 and from September 1990 to August 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the veteran's initial noncompensable 
evaluation to 10 percent.  During the course of the appeal, 
the RO increased the evaluation of the veteran's hernia 
disability to 40 percent effective from the date of his claim 
for increase.  The veteran and his representative appeared 
before a hearing officer at a hearing at the RO in August 
1995.  The Board REMANDED this case for additional 
development in February 1998 and June 1999.

The Board notes that the RO, in a June 2000 rating decision, 
granted a separate evaluation for tender scar as a residual 
of umbilical hernia surgery and assigned a 10 percent 
evaluation.  The RO determined that this was full grant of 
benefits as to the evaluation of the scar and the veteran did 
not disagree with the evaluation of the scar.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for his hernia disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's residuals of surgery for umbilical hernia have 
been manifested by a ventral hernia, recurrent umbilical 
hernia, and diastasis recti, which affected the rectus 
abdominis muscles including the abdominal fascia and linea 
alba, but which were not massive, persistent, or inoperable.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's service-connected residuals of surgery for 
umbilical hernia have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. § 4.114, Diagnostic Code 7339 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an increased 
evaluation for his hernia  disability.  

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was passed.  (To be 
codified at 38 U.S.C.A. §§ 5102-7).  Review of the record, 
mindful of the notice and assistance provisions of this law 
reveals that no further development is needed as to the issue 
decided herein.  The veteran has been provided notice of the 
evidence needed to develop and establish entitlement for the 
claims decided, and there is no reason to schedule an 
additional examination as to this issue.  Thus, the Board 
will proceed to the merits of this claim.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Upon review, the Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Background

Service medical records reveal that the veteran had a small 
umbilical hernia when he entered active duty in 1990.  During 
his active service, he experienced abdominal pain in the area 
of the umbilicus and underwent an umbilical herniorrhaphy in 
May 1991.  At an October 1991 VA examination, it was noted 
that the veteran had a 6-1/2 cm scar well healed slightly 
keloid scar in the region of the umbilicus due to his 
umbilical hernia repair.  The abdomen was non-tender, there 
were no masses and no organomegaly.  The diagnoses included 
status post umbilical hernia repair.  In March 1993, the RO 
granted service connection for residuals of umbilical hernia 
surgery and assigned a noncompensable evaluation under 
Diagnostic Code 7339.

In an April 1994 statement, the veteran requested re-
evaluation of his hernia disability because the hernia had 
reoccurred.  An April 1994 private medical record revealed a 
finding of a new opening of hernia, recurrent.  At June 1994 
VA examination, the veteran reported pain around the 
umbilicus when performing any type of strenuous activity.  On 
evaluation, the veteran had an obese soft abdomen without any 
masses or hepatosplenomegaly.  There was increased 
sensitivity over the incision directly below the umbilicus 
area with a positive small reducible hernia.  The diagnoses 
included exogenous obesity and status post umbilical hernia 
repair with positive postoperative finding of recurrence of 
umbilical hernia.  Based on this evidence, the RO, in a 
February 1995 rating decision, increased the evaluation for 
residuals of surgery of umbilical hernia and tender scar to 
10 percent under Diagnostic Code 7339-7804.

A February 1995 private medical report revealed that the 
veteran had an umbilical hernia and a ventral hernia.  It was 
noted that he had pain on exertion and that the hernias were 
sore to touch, bumping and brushing pressure.  Weight loss 
was stressed and repair was recommended. 

At his August 1995 hearing, the veteran testified that he had 
gain weight since his surgery in 1991 and now had been 
diagnosed with two hernia, a ventral hernia and an umbilical 
hernia.  He also testified that VA and private physicians had 
recommended surgery to include placing mesh in the abdominal 
wall, but that due to his weight, the hernia may reoccur.  
The veteran stated that he did not want surgery.  In an 
August 1995 decision, the Hearing Officer increased the 
evaluation for postoperative umbilical hernia with recurrent 
ventral hernia to 20 percent.   

At an April 1998 VA examination, the veteran reported that he 
had been advised that he needed hernia repair surgery with 
mesh to prevent recurrence, but that he felt that his weight 
put him at unreasonable risk.  On evaluation, the examiner 
found a very large ventral hernia approximately 4 inches 
across by 3 1/2 inches in length and protruding out about 3 
inches.  The examiner noted that it did reduce but returned 
immediately.  According to the examiner, there was an obvious 
defect in the abdominal fascia, and it was suspicious for 
involvement of the linear alba in the abdominal rectus 
muscle.  The examiner indicated that the hernia was filled 
with omentum rather than bowel.  It was not incarcerated or 
strangulated.  The diagnoses included large ventral hernia 
and healed umbilical hernia repair.  The examiner opined that 
there was direct involvement between the current ventral 
hernia and the previous umbilical hernia.  In a January 1999 
rating decision, the RO recharacterized the veteran's 
disability as ventral hernia status post healed umbilical 
repair and increased the evaluation to 40 percent.  

A February 1999 private medical record, JFM, M.D., stated 
that the veteran had a ventral hernia immediately superior to 
the umbilicus.  On evaluation, the veteran was markedly obese 
with a protuberant abdomen.  There was no evidence of 
recurrence of repaired umbilical hernia.  There was a 7 to 8 
cm ventral hernia consistent with a diastasis recti due to 
the massive obesity, which was reducible.  The physician 
stated that the hernia was repairable, and that the umbilicus 
should be removed as it abutted on the umbilical hernia 
repair.

At an August 1999 VA examination, the examiner noted that the 
area around the umbilicus was indurated and very tender on 
palpation.  A large rectus ventral hernia extending from the 
xiphoid process to the umbilicus was noted.  The examiner 
noted that he could not palpate the actual hernia but that he 
could only palpate the edges of the fascia on the left and 
could feel the indurated area at the belly button.  The 
examiner stated that he could not make a determination as to 
whether the hernia was operable.  

In a January 2000 VA examination, the veteran reported hernia 
repair surgery with mesh repair had been recommended by 3 
separate physicians, but that he had declined.  On 
evaluation, the examiner noted that the veteran had a 
markedly protuberant abdomen with a 6-cm scar just below the 
umbilicus.  According to the examiner, there was evidence of 
a recurrent umbilical hernia as the skin of the area was 
thickened and appeared to contain omentum.  There was no 
evidence of incarceration or strangulation.  The examiner 
stated that the fascia could not be well demonstrated due the 
veteran's marked obesity and that there was some weakening of 
the rectus abdominis muscles probably representing a 
diastasis recti.  The examiner stated that he could not find 
evidence of a ventral hernia.  The examiner noted the muscles 
affected include the rectus abdominis muscles including the 
abdominal fascia and linea alba.  The examiner stated that 
the umbilical hernia was operable, but due to the veteran's 
obesity no guarantee could be given that the veteran would 
not develop a recurrence unless the umbilicus was removed and 
mesh inserted, and that even then there was no guarantee that 
a recurrence would not develop.  A CT scan of the abdomen 
showed no findings to suggest retroperitoneal or intra-
abdominal mass, adenopathy or fluid collection.  The interior 
abdominal wall fascia appeared intact.  The diagnoses 
included status post repair of umbilical hernia, recurrent 
umbilical hernia, and diastasis recti.  

II.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).   

As noted above, the RO has assigned a 40 percent evaluation 
for the veteran's residuals of surgery for umbilical hernia 
under Diagnostic Code 7339, postoperative ventral hernia.  
Under Diagnostic Code 7339, a 40 percent evaluation is 
warranted when there is a large hernia, not well supported by 
belt under ordinary conditions.  A 100 percent evaluation 
requires a massive, persistent hernia with severe diastasis 
of recti muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114, Code 7339 
(2000).

Although the veteran contends that his recurrent hernia is 
inoperable due to risks related to his increased weight, both 
VA and private medical physicians have stated that the hernia 
is repairable by surgery.  The Board notes that while the 
veteran is clearly competent to report that his 
service-connected symptomatology, the Court has held that a 
lay person is not generally capable of opining on matters 
requiring medical knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994);Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  

The medical evidence establishes that the veteran's hernia 
measured approximately 3 by 4 inches and that there was some 
weakening of the rectus abdominis muscles probably 
representing diastasis recti.  However, while the hernia has 
been described as large, it is not so large as to be 
"massive" so as to meet the criteria for a total schedular 
evaluation.  A January 2000 VA CT scan revealed no findings 
to suggest retroperitoneal or intra-abdominal mass, 
adenopathy or fluid collection.  Moreover, the medical 
evidence does not support a finding that the area of weakness 
was so extensive as to be inoperable.  Rather, the medical 
evidence establishes that operative correction has been 
recommended and discussed with the veteran on several 
occasions in both private and VA medical but that the veteran 
declined surgery.  

Accordingly the Board concludes that the evidence reflects 
that a 40 percent evaluation is warranted under Diagnostic 
Code 7339, but establishes that the criteria for a 100 
percent evaluation, the next higher evaluation under 
Diagnostic Code 7339, have not been met.

The Board has therefore considered whether an evaluation in 
excess of 40 percent is warranted under any other applicable 
diagnostic code.  The Board notes that a large inguinal 
hernia, when not readily reducible and considered inoperable, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.  As the medical evidence establishes 
that the veteran's abdominal protrusion was readily 
reducible, and there was no medical evidence that the 
protrusion is inoperable, the criteria for a 60 percent 
evaluation by analogy to an inguinal hernia were not met.



ORDER

A rating in excess of 40 percent for service-connected 
residuals of surgery for umbilical hernia is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

